            Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                             Petitioner,

                        v.                                   Misc. No.

 CHINA TELECOM (AMERICAS)
 CORPORATION,

                             Respondent.


UNITED STATES’ PETITION TO INITIATE A DETERMINATION THAT CERTAIN
   FISA SURVEILLANCE WAS LAWFULLY AUTHORIZED AND CONDUCTED

       Pursuant to 28 U.S.C. § 1345 and 50 U.S.C. § 1806(f), the United States hereby invokes this

Court’s jurisdiction and petitions this Court to determine the legality of electronic surveillance

authorized under the Foreign Intelligence Surveillance Act (“FISA”) and adopt the schedule proposed

below for that determination. The legality of that surveillance is at issue because the Government has

notified China Telecom (Americas) Corporation (“CTAC”) that it intends to use FISA information

against CTAC in the course of a proceeding before the Federal Communications Commission

(“FCC”), and CTAC has requested access to the FISA information and related materials in the FCC’s

possession, in part to determine whether there are grounds to seek suppression of that information.

Where, as here, an “aggrieved person” under FISA has sought to “obtain” FISA material, “the United

States district court in the same district as the [FCC] shall … determine whether the surveillance of

the aggrieved person was lawfully authorized and conducted” according to the procedures carefully

designed by Congress to protect such information from disclosure—so long as the Attorney General
             Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 2 of 11



files an affidavit indicating that “disclosure or an adversary hearing would harm the national security

of the United States.” 50 U.S.C. § 1806(f); see also ACLU Found. of S. California v. Barr, 952 F.2d 457,

462 (D.C. Cir. 1991) (explaining same). Because the Attorney General intends to file such an affidavit,

the United States petitions this Court to adopt the schedule proposed below to determine whether the

electronic surveillance at issue was lawfully authorized and conducted.

    I.   Background

         In 2007, the FCC authorized CTAC, pursuant to section 214 of the Communications Act of

1934, to provide telecommunications services domestically and between the United States and foreign

countries as a licensed international common carrier. See 47 U.S.C. § 214. Citing growing national

security concerns with CTAC’s continued access to U.S. telecommunications infrastructure, and

CTAC’s failure to adhere to the conditions of its 214 authorizations, various Executive Branch

agencies 1 recommended on April 9, 2020, that the FCC revoke CTAC’s 214 authorizations based on

their determination that “‘public convenience and necessity’” no longer require CTAC’s common

carrier services. In the Matter of China Telecom (Americas) Corp., FCC File Nos. ITC-214-20010613-00346;

ITC-214-20020716-0037l; ITC-T/C-20070725-00285, “Executive Branch Recommendation to the

[FCC] to Revoke and Terminate [CTAC’s] International Section 214 Common Carrier

Authorizations,” at 56 (filed Apr. 9, 2020) (hereinafter, “Recommendation”) (quoting 47 U.S.C.




1
  Those agencies consisted of the U.S. Department of Justice (“DoJ”), the U.S. Department of
Homeland Security, the U.S. Department of Defense, the U.S. Department of State, the U.S.
Department of Commerce, and the U.S. Trade Representative (hereinafter, “the agencies”). Since the
time of the events described herein, the President issued Executive Order on Establishing the
Committee for the Assessment of Foreign Participation in the United States Telecommunications
Services Sector, EO 13913 (Apr. 4, 2020), which formalizes the membership and role of Executive
Branch agencies in assisting the FCC in its public interest review of national security and law
enforcement concerns that may be raised by foreign participation in the U.S. telecommunications
services sector.
                                                   2
                Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 3 of 11



§ 214). 2 In support of the Recommendation, the agencies provided the FCC with several exhibits,

including exhibits containing classified FISA information. On the same day, DoJ notified CTAC that

it “intend[ed] to use or disclose” in the FCC’s review of the Recommendation “information obtained

or derived from electronic surveillance conducted pursuant to [FISA].” “Notice by [DOJ] of Intent

to Use [FISA] Information” (filed Apr. 9, 2020). 3

       Thereafter, on April 24, 2020, the FCC issued an order, directing CTAC to show cause why

the FCC “should not initiate a proceeding to revoke” CTAC’s 214 authorizations, in light of, inter alia,

the agencies’ view that CTAC’s continued access to U.S. telecommunications infrastructure poses

“substantial and unacceptable national security and law enforcement risks.” “Order to Show Cause,”

at 1 (filed Apr. 24, 2020). CTAC responded to the Show Cause Order on the merits. See “China

Telecom Response to Show Cause Order” (filed June 8, 2020). Separately, CTAC requested access to

the classified information in support of the Recommendation and “any and all FISA-related, obtained,

or derived information related to CTAC in the [FCC]’s possession, including”:

           i.     “any application for FISA surveillance”;
          ii.     “any [Foreign Intelligence Surveillance Court] order”;
         iii.     “any Attorney General certification or other authorization”;
         iv.      “any communications regarding the apparent surveillance of CTA[C]”;
          v.      “any and all information, documents, and records obtained from that surveillance,”
         vi.      “the length of time that the government has engaged in surveillance of CTA[C],
                  and/or its agents”;


2
   The entirety of the relevant FCC docket is available at http://licensing.fcc.gov/cgi-
bin/ws.exe/prod/ib/forms/reports/related_filing.hts?f_key=-133273&f_number=ITCT/C200707
2500285 (last visited Nov. 18, 2020). Hereinafter, further citation to the docket and file numbers is
omitted unless otherwise indicated.
3
 CTAC is thus an “aggrieved person” under 50 U.S.C. § 1806(k) (defining an “aggrieved person” for
purposes of electronic surveillance as “a person who is the target of an electronic surveillance or any
other person whose communications or activities were subject to electronic surveillance”). See id.
§ 1806(c) (requiring the Government to provide notice only when it intends to “use or disclose in any
… proceeding” FISA-obtained or FISA-derived information “against an aggrieved person”).
                                                     3
                  Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 4 of 11



          vii.      “the identity of any individual who has been surveilled”; and
          viii.     “the methods of surveillance.”

“China Telecom Request for FISA Information,” at 2 (filed May 1, 2020). In a letter to the FCC on

May 19, 2020, DoJ explained that “[t]he FCC is not authorized to disclose classified information to

[CTAC],” and that CTAC had cited no legal authority authorizing or requiring the FCC to do so.

“[Letter from] DoJ to [the] FCC re FISA Notice,” at 2 (filed May 19, 2020). In that letter, DoJ also

requested that CTAC be asked to clarify whether it was “purporting to seek suppression of the FISA

material” in the FCC proceeding “based on the legality of the FISA collection.” Id. (citing 50 U.S.C.

§§ 1806(e), (f)). CTAC responded by clarifying that it was requesting access to the FISA materials

allegedly to “preserv[e] [it]s fundamental due process rights” and “to determine whether there are

grounds to seek suppression of those materials.” “CTA[C] Response to DOJ Letter Re FISA

Materials,” at 2 (filed June 3, 2020). 4

    II.   Discussion

                 A. This Court Has Exclusive Jurisdiction To Determine Whether The FISA
                    Surveillance Of CTAC Was Lawfully Authorized And Conducted.

          As a “proceeding[] commenced by the United States,” this Court possesses subject matter

jurisdiction over this petition. 28 U.S.C. § 1345. Indeed, “Congress … anticipated that issues

regarding the legality of FISA-authorized surveillance would arise in civil proceedings,” and so, where

such information is used against aggrieved persons in certain proceedings, “it empowered federal

district courts to resolve those issues” according to carefully proscribed procedures set forth in

§ 1806(f) of FISA. ACLU, 952 F.2d at 470. That provision, entitled, “[i]n camera and ex parte review




4
 CTAC has also submitted to DoJ a Freedom of Information Act (“FOIA”) request for some of the
same materials. See id.
                                                      4
             Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 5 of 11



by district court,” resides in a section of the FISA governing the use of information upon notice to

aggrieved persons, see § 1806, and provides in pertinent part:

        [W]henever any motion or request is made by an aggrieved person pursuant to any other
        statute or rule of the United States … before any court or other authority of the United
        States … to discover or obtain applications or orders or other materials relating to
        electronic surveillance or to discover, obtain, or suppress evidence or information
        obtained or derived from electronic surveillance under this chapter, … the United States
        district court in the same district as the authority, shall, notwithstanding any other law, if
        the Attorney General files an affidavit under oath that disclosure or an adversary hearing
        would harm the national security of the United States, review in camera and ex parte the
        application, order, and such other materials relating to the surveillance as may be
        necessary to determine whether the surveillance of the aggrieved person was lawfully
        authorized and conducted. In making this determination, the court may disclose to the
        aggrieved person, under appropriate security procedures and protective orders, portions
        of the application, order, or other materials relating to the surveillance only where such
        disclosure is necessary to make an accurate determination of the legality of the
        surveillance.

50 U.S.C. § 1806(f).

        As the D.C. Circuit has explained, § 1806(f) was “designed to prevent disclosure of

information relating to FISA surveillance in adversary proceedings.” ACLU, 952 F.2d at 469 (quoting

§ 1806(f)). And “Congress was adamant in enacting FISA that the ‘carefully drawn procedures’ of

[§ 1806(f)] [we]re not to be ‘bypassed by the inventive litigant using a new statute, rule or judicial

construction.’” United States v. Belfield, 692 F.2d 141, 146 (D.C. Cir. 1982) (quoting H. Rep. No. 95-

1283, 95th Cong., 2d Sess. 91 (1978)). Congress meant to ensure that aggrieved persons against whom

FISA evidence is used, whether before a court “or other authority of the United States,” such as the

FCC, could not, for instance, seek to obtain FISA material under a discovery rule or statute other than

FISA that does not provide for the district court’s in camera, ex parte review. Thus, where, as here, the

Government has provided notice that it intends to use such evidence, “[§] 1806(f) may … be invoked

by the Attorney General when, in an action before any federal or state ‘court or other authority,’ an

‘aggrieved person,’ pursuant to a statute or rule, moves to ‘discover or obtain’ information relating to



                                                    5
             Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 6 of 11



the FISA Court’s authorization of the surveillance or evidence derived from the government’s

investigation.” ACLU, 952 F.2d at 470 (quoting § 1806(f)).

        Most instances in which aggrieved persons seek discovery in order to challenge the use of

FISA information against them arise in criminal proceedings that are already in district court, such

that there is not usually a need to initiate a separate matter. But where, as here, a request by an

aggrieved person to obtain FISA material arises in a forum other than federal district court—including

civil proceedings—the United States invokes § 1806(f) to ensure that it is a district court, as

contemplated in FISA, that determines the lawfulness of FISA surveillance according to the

procedures set forth in § 1806(f) in order to resolve any challenge to the Government’s use of the

FISA evidence at issue. See, e.g., United States v. Hamide, 914 F.2d 1147, 1149 (9th Cir. 1990) (explaining

that after plaintiffs in deportation proceedings had moved “to discover electronic surveillance and to

suppress the use of that information on the ground that the electronic surveillances at issue were

unlawful,” “the government filed in the district court a Petition of the United States for Judicial

Determination of Legality of Certain Electronic Surveillance claiming authorization under § 1806(f)”)

(internal quotation marks omitted); United States v. Belfield, 692 F.2d 141, 143–44 (D.C. Cir. 1982)

(explaining that after appellants requested disclosure of electronic surveillance in D.C. Superior Court,

the Government provided notice that they were aggrieved persons under FISA and filed a petition in

the U.S. District Court for the District of Columbia for a judicial determination of the legality of the

surveillance, as authorized in 50 U.S.C. § 1806(f)); United States v. Hasan, No. W-12MC195, 2012 WL

12883086, at *2 (W.D. Tex. Aug. 14, 2012), aff’d, 535 F. App’x 378 (5th Cir. 2013) (“Hasan’s discovery

request and motion to suppress were subsequently transferred by the military judge to this Court for

adjudication in accordance with 50 U.S.C. § 1806(f).”).

        Once the Government invokes the 1806(f) procedures, a district court’s review is confined to

determining whether the FISA surveillance underlying the evidence put at issue in the proceeding was
                                                    6
             Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 7 of 11



“lawfully authorized and conducted,” 50 U.S.C. § 1806(f), and that determination is made in camera

and ex parte, see Belfield, 692 F.2d at 147 (“The language of section 1806(f) clearly anticipates that an ex

parte, in camera determination is to be the rule.”). Indeed, in making this determination, a district court

“may disclose to the aggrieved person, under appropriate security procedures and protective orders,

portions of the application, order, or other materials relating to the surveillance only where such

disclosure is necessary to make an accurate determination of the legality of the surveillance.” 50 U.S.C.

§ 1806(f) (emphasis added); see also Belfield, 692 F.2d at 147 (“Disclosure and an adversary hearing are

the exception, occurring only when necessary.”). Courts have uniformly determined that FISA

surveillance was lawfully authorized and conducted based solely upon their ex parte review of the

Government’s in camera submissions and without disclosing any of the FISA materials. See, e.g., United

States v. Abu-Jihaad, 630 F.3d 102, 129 (2d Cir. 2010) (upholding district court’s determination that

“disclosure and an adversary hearing were unnecessary because its in camera, ex parte review permitted

it to assess the legality of the challenged surveillance and the requirements of due process did not

counsel otherwise”); United States v. Squillacote, 221 F.3d 542, 554 (4th Cir. 2000) (“[B]ecause the

documents submitted by the government were sufficient for the district court and this Court to

determine the legality of the surveillance, we also deny the Appellants’ request for disclosure of the

FISA materials.”); Belfield, 692 F.2d at 147 (“[T]he district court’s decision to pass upon the legality of

the surveillance based upon an ex parte examination of an in camera Exhibit was in keeping with the

procedures contemplated by Congress when it enacted FISA.”); United States v. Aziz, 228 F. Supp. 3d

363, 370 (M.D. Pa. 2017) (“Our inspection reveals no evidence or indication of irregularity,

inconsistency, or insufficiency which might warrant disclosure to defense counsel of any portion of

the FISA materials. The court is fully satisfied that it is able to make the requisite legal determinations

on the basis of its in camera and ex parte review. Disclosure is unnecessary under §§ 1806(f) and



                                                     7
             Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 8 of 11



1825(g).”) (internal citations omitted); United States v. Hamide, Misc. No. 22789 (C.D. Cal. Feb. 28,

1989) (same). 5

        CTAC’s request before the FCC for any and all FISA-related, -obtained, or -derived

information related to CTAC falls squarely within the terms of § 1806. It is (1) a “request” (2) by an

“aggrieved person” who has received notice of the Government’s intent to use FISA evidence (3)

before an “authority of the United States” (4) for FISA information and related materials. 50 U.S.C.

§ 1806(f). 6 And where, as here, the Attorney General intends to file the requisite 1806(f) declaration,

averring that disclosure of, or an adversary hearing with regard to, the requested FISA material would

harm U.S. national security, this Court has sole jurisdiction to determine the legality of the FISA

surveillance at issue, and resolve any challenge to the Government’s use of the FISA evidence at issue,

according to the in camera and ex parte procedures set forth in § 1806(f). See ACLU, 952 F.2d at 462

(“Federal district courts ‘shall’ conduct ex parte, in camera reviews to determine whether FISA

surveillance, undertaken pursuant to an order of the FISA Court, was ‘lawfully authorized and

conducted’ whenever the issue arises in a proceeding and the Attorney General, in an affidavit,

represents that disclosure or an adversary hearing would harm the national security interests of the

United States.”) (quoting § 1806(f)); United States v. Ott, 26 M.J. 542, 545 (A.F.C.M.R. 1988) (“[FISA]



5
 In the only instance in which a district court has ordered the Government to disclose FISA materials
submitted in support of its FISA application, the Government appealed, and the Seventh Circuit held
that disclosure was improper and determined that the FISA surveillance at issue was legal without
disclosing the requested FISA materials. See United States v. Daoud, 755 F.3d 479, 485 (7th Cir.),
supplemented, 761 F.3d 678 (7th Cir. 2014).
6
   As discussed above, the statutory requirements could also be satisfied here based on the
Government’s own decision to provide notice to CTAC, even absent CTAC’s request for FISA
material to determine whether there are grounds to seek suppression of that material. See § 1806(f)
(providing for the district court’s review “[w]henever a court or other authority is notified pursuant to
[the FISA notice provisions]”); H. Rep. No. 95-1283, 95th Cong., 2d Sess. 91 n.46 (1978)) (“It should
be emphasized that notification by the Government triggers the special court procedures whether or
not the defense has filed a suppression or discovery motion.”).
                                                   8
             Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 9 of 11



clearly places the jurisdiction for resolution of discovery and suppression issues regarding evidence

obtained pursuant to th[e] act exclusively in the Federal District Court ‘if the Attorney General files

an affidavit under oath that the disclosure or an adversary hearing would harm the national security

of the United States.’”) (quoting § 1806(f)); see also Belfield, 692 F.2d at 147 (“The language of section

1806(f) clearly anticipates that an ex parte, in camera determination is to be the rule.”).

            B. Proposed Schedule To Determine The Lawfulness Of The FISA Surveillance
               At Issue.

        The Government requests that the Court enter an order specifying the following schedule to

determine the lawfulness of the FISA surveillance of CTAC:

        •   The Government shall file within 21 days of today or within seven days from the date of

            the issuance of a scheduling order, whichever is longer, in camera and ex parte, the Attorney

            General’s 1806(f) declaration, along with any supporting materials necessary for the Court

            to determine whether the FISA surveillance of CTAC that the Government put at issue in

            the FCC proceedings was lawfully authorized and conducted. The Government will also

            file on the public docket an unclassified brief and any other unclassified materials as

            appropriate;

        •   Should the Court wish to receive a response from CTAC to the Government’s unclassified

            filings, CTAC shall file a response, including to challenge on any grounds the legality of

            the FISA surveillance of CTAC at issue, 21 days after the Government’s unclassified

            filings; and

        •   If CTAC files such a response, the Government may file a reply within 21 days after

            CTAC’s response, with portions on the public docket or in camera and ex parte as

            appropriate.



                                                      9
            Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 10 of 11



To the extent the schedule suggested above is not feasible for the Court or for CTAC, the Government

will meet and confer with CTAC regarding the schedule.

        The Government notes that, in addition to the Attorney General’s 1806(f) declaration, its

initial submission for the Court’s review will include, at a minimum: (1) the Government’s Classified

Response to CTAC’s request for FISA material; (2) a classified declaration of a senior Federal Bureau

of Investigation (“FBI”) official, advising the Attorney General of the sensitivity of the classified

information, sources, and methods contained in the FISA application(s) and orders at issue; (3) a

classified declaration of an FBI Supervisory Special Agent or Special Agent detailing the FBI’s

compliance with the minimization procedures approved by the Attorney General and adopted by the

Foreign Intelligence Surveillance Court (“FISC”), which were used in this investigation; (4) certified

copies of the classified applications, orders, motions, and any related documents filed with the FISC;

and (5) the Government’s Unclassified Response to CTAC’s request for FISA materials. The above-

listed documents are necessary for the Court to determine whether the electronic surveillance at issue

was lawfully authorized and conducted in order to resolve any challenges to the Government’s use of

the FISA evidence in the FCC proceedings. See § 1806(f) (directing district courts to “review in camera

and ex parte the application, order, and such other materials relating to the surveillance as may be

necessary to determine whether the surveillance of the aggrieved person was lawfully authorized and

conducted”). 7




7
  The Government has filed, and district courts have considered, similar materials in determining the
legality of FISA surveillance in similar circumstances. See, e.g., Petition of the United States for a
Determination of the Legality of Electronic Surveillance and Physical Searches Conducted Under The
Foreign Intelligence Surveillance Act at 7-8, United States v. Millay, No. 13-005 (D. Alaska Jan. 17, 2013)
(listing the same materials to be submitted by the Government for the district court’s review); Hasan,
2012 WL 12883086, at *2 (noting that court had reviewed, inter alia, “the Government’s response [to
the defendant’s motions to compel and suppress] and the attachments thereto, including applications,
orders, and related materials”).
                                                    10
           Case 1:20-mc-00115 Document 1 Filed 11/23/20 Page 11 of 11



                                        CONCLUSION

       Based on the foregoing, the Government petitions this Court to adopt the schedule proposed

above to determine whether the FISA surveillance at issue was lawfully authorized and conducted and

resolve any effort by CTAC to challenge the use of the FISA evidence against it in the FCC

proceeding.


Dated: November 23, 2020                       Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ALEXANDER K. HAAS
                                               Director, Federal Programs Branch

                                               ANTHONY J. COPPOLINO
                                               Deputy Director, Federal Programs Branch

                                               DIANE KELLEHER
                                               Assistant Branch Director, Federal Programs
                                               Branch

                                                /s/ Emily Newton
                                               EMILY SUE NEWTON (Va. Bar No. 80745)
                                               Senior Trial Counsel
                                               MICHAEL H. BAER (N.Y. 5384300)
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, DC 20005
                                               Telephone: (202) 305-8356
                                               Facsimile: (202) 616-8470
                                               emily.s.newton@usdoj.gov

                                               Counsel for Petitioner




                                                11
